Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 8, line 1, “testing” should be -- inspection --.
Claim 9, line 1, “testing” should be -- inspection --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radiographic image of the braze joint as recited in claim 17; the detecting of the presence of the tracer material that occurs from each of two perpendicular arranged perspectives as recited in claim 18; mapping a shape of the tracer material three-dimensionally relative to the remainder of the structure as recited in claim 19; comparing the shape of the tracer material mapped three-dimensionally to a reference three-dimensional shape to determine the integrity of the braze joint as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 18 is indefinite for reciting the limitation “the detecting of the presence of the tracer material occurs from each of two perpendicular arranged perspectives” in lines 1-2. What is the two perpendicular arranged perspectives? How is the detecting of the presence of the tracer material that occurs from each of two perpendicular arranged perspectives?
Claim 19 is indefinite for reciting the limitation “mapping a shape of the tracer material three-dimensionally relative to the remainder of the structure” in lines 1-2. What is the remainder of the structure? What is the shape of the tracer material that is mapped three-dimensionally relative to the remainder of the structure? How is the shape of the tracer material that is mapped three-dimensionally relative to the remainder of the structure? 
Claim 20 is indefinite for reciting the limitation “comparing the shape of the tracer material mapped three-dimensionally to a reference three-dimensional shape to determine the integrity of the braze joint” in lines 1-3. What is the three-dimensional shape of the tracer material? What is the three-dimensional shape of the reference? How is comparing the shape of the tracer material mapped three-dimensionally to a reference three-dimensional shape to determine the integrity of the braze joint?
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (3,351,760).
	Brown (3,351,760) discloses in figs. 1-7, an inspection system and/or method, which includes an energy detector 80 for detecting a presence of a tracer material in a structure (see fig.7; col. 9, lines 3-12; claim 1 in col. 10, lines 40-47); a data analysis system in signal communication with the energy detector 80 to receive data regarding detection of the presence of the tracer material in the structure (see fig. 7; col. 7, line 60 to col. 8, line 59; col. 9, lines 3-12; claim 1 in col. 10, lines 40-47); a neutron source 78 for directing energy towards the structure (see fig. 7; col. 2, lines 68-71; col. 8, lines 30-58); the tracer material disposed substantially evenly within a braze filler material used to couple two or more components forming the structure (see figs. 1-7, col. 1, lines 65-66); the tracer material which is boron and not alloyed with the braze filler material (see col. 5, lines 1-15; col. 8, lines 39-47); and a radiographic image of the braze joint (see figs. 4, 6; col. 6, lines 4-65; col. 7, lines 41-59).
Claims 1, 5-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck (2012/0180928).
	Bruck (2012/0180928) discloses, in figs. 1-13, an inspection system and/or method for determining bond coverage in a joint, which includes an energy detector for detecting a presence of a tracer material 18 in a structure 22; a data analysis system NDE 
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 14-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruck (2012/0180928) in view of Brady et al. (2017/0285219) and Brown (3,351,760).
	Bruck (2012/0180928) discloses all the features as discussed above except performing spectral analysis for the data received from the energy detector as recited in claims 2 and 14; comparing the tested spectra to a reference spectra as recited in claims 3 and 15; and forming a radiographic image of the braze joint as recited in claim 17.
Performing the spectral analysis regarding the data received from the tested structure, and comparing the tested spectra to a reference spectra are considered to be obvious variation in design, since it is well known in the art that Brady et al. (2017/0285219) discloses an apparatus and/or method for detecting the presence of a tracer in a structure, which includes a neutron source 202 for directing energy towards the structure 214; a tracer material in the structure 214 that emits gamma ray with a characteristic spectrum which distinguishes from other gamma ray and allows the 
Forming the radiographic image of the braze joint is considered to be obvious variation in design, since it is well known in the art that Brown (3,351,760) discloses in figs. 1-7, an inspection system and/or method, which includes an energy detector 80 for detecting a presence of a tracer material in a structure (see fig.7; col. 9, lines 3-12; claim 1 in col. 10, lines 40-47); a data analysis system in signal communication with an energy detector 80 to receive data regarding detection of the presence of the tracer material in the structure (see fig. 7; col. 7, line 60 to col. 8, line 59; col. 9, lines 3-12; claim 1 in col. 10, lines 40-47); and a radiographic image of the braze joint (see figs. 4, 6; col. 6, lines 4-65; col. 7, lines 41-59), thus would have been obvious to one skilled in the art to form the radiographic image of the braze joint in the Bruck (2012/0180928) inspection system and/or method for determining the tracer in the bond coverage in a joint.
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2) Gilchrist et al. (2007/0145259) discloses a method for detecting the presence of a tracer in a well bore by comparing a standard spectrum with a measured spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881